Citation Nr: 1542005	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected hypertension.  

2.  Entitlement to an increased rating for left shoulder strain with impingement syndrome, currently rated as 20 percent disabling prior to June 1, 2008, and 10 percent thereafter. 

3.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as noncompensable prior to December 4, 2013, and 10 percent thereafter.  

4.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling prior to September 4, 2008, noncompensable prior to December 4, 2013, and 10 percent thereafter.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1986, November 1989 to September 1990, and November 1997 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Lincoln, Nebraska, respectively. 

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in October 2009.  A transcript is of record.

In a September 2014 decision, the Board remanded the claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary for further development. 
A review of the evidence associated with the claims file shows in May 2013 the RO received a letter that indicated that the Veteran applied for Social Security Administration (SSA) benefits.  In September 2013 the RO requested the Veteran's SSA records.  However, there are no SSA records associated with the Veteran's claims file or any indication the RO submitted a follow-up request.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, a remand is necessary to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated July 2012 to the present. 

2. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3. After completing the above, and any other development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




